Exhibit 10.3

 

SALES AGREEMENT

 

between

 

HPT TA PROPERTIES TRUST

 

as Purchaser,

 

and

 

TA OPERATING LLC,

 

as Seller

 

--------------------------------------------------------------------------------

 

June 16, 2015

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------


 

SALES AGREEMENT

 

THIS SALES AGREEMENT is made and entered into as of June 16, 2015 (the
“Effective Date”) between HPT TA PROPERTIES TRUST, a Maryland real estate
investment trust, together with any of its successors and assigns as expressly
permitted hereunder, as purchaser (“Purchaser”), and TA Operating LLC, a
Delaware limited liability company, as seller (“Seller”).

 

PRELIMINARY STATEMENTS

 

Purchaser and Seller are parties, among others, to that certain Transaction
Agreement, dated as of June 1, 2015 (the “Transaction Agreement”), pursuant to
which Seller agreed to sell and Purchaser agreed to purchase the Property (this
and other capitalized terms used and not otherwise defined herein shall have the
meaning given such terms in Article 1), subject to and in accordance with the
terms and conditions in the Transaction Agreement and as hereinafter set forth.

 

NOW, THEREFORE, it is agreed:

 

ARTICLE 1
DEFINITIONS

 

1.1       Capitalized Terms.  Capitalized terms used and not otherwise defined
in this Agreement shall have the meanings set forth below or in the section of
this Agreement referred to below and such definitions shall apply equally to the
singular and plural forms of such terms.

 

“Agreement”:  this Sales Agreement, together with all exhibits attached hereto.

 

“Closing”:  the closing and consummation of the purchase and sale transaction
contemplated by this Agreement.

 

“Improvements”:  collectively, all buildings, structures and other improvements
of every kind including, but not limited to, underground storage tanks,
alleyways and connecting tunnels, sidewalks, utility pipes, conduits and lines
(on-site and off-site), parking areas and roadways appurtenant to such buildings
and structures situated upon the Land.

 

“Intangible Property”:  collectively, all transferable or assignable permits,
certificates of occupancy, sign permits, development rights and approvals,
certificates, licenses, warranties and guarantees, and all other transferable
intangible property, miscellaneous rights, benefits and privileges of any kind
or character related to the ownership, and not the operation, of the Land and
Improvements, but only to the extent the foregoing is assignable without cost to
Seller.

 

“Internal Revenue Code”:  the Internal Revenue Code of 1986, as amended and in
effect from time to time, and including the applicable Treasury Regulations
thereunder.

 

“Land”:  collectively, the parcel or parcels of land described in Exhibit A
together with all easements and appurtenances related thereto.

 

--------------------------------------------------------------------------------


 

“Permitted Encumbrances”:  collectively, applicable zoning, subdivision,
building and other land use laws and regulations; liens for taxes, assessments
and governmental charges not yet due and payable or due and payable but not yet
delinquent; all matters shown on or referenced in the Title Commitment which are
reasonably acceptable to Purchaser; and all matters shown on the Survey which
are reasonably acceptable to Purchaser.

 

“Property”:  collectively, all of Seller’s right title and interest in and to
the Real Property and/or the Intangible Property.

 

“Purchase Price”:  Six Million Nine Hundred Fifty-Nine Thousand One Hundred
Forty-Six dollars ($6,959,146).

 

“Purchaser”:  the meaning given such term in the preamble of this Agreement.

 

“Real Property”:  the Improvements.

 

“Seller”:  the meaning given such term in the preamble of this Agreement.

 

“Survey”:  the ALTA/ACSM land title survey of the Land and Improvements prepared
by Landmark Fleet Surveyors and dated June 1, 2015.

 

“Title Commitment”:  the title commitment for the Real Property issued by the
Title Company and dated April 25, 2015.

 

“Title Company”:  Stewart Title Guarantee Company.

 

ARTICLE 2
PURCHASE AND SALE; CLOSING

 

2.1       Purchase and Sale.  In consideration of the payment of the Purchase
Price by Purchaser to Seller as herein provided and for other good and valuable
consideration, Seller shall sell the Property to Purchaser, and Purchaser shall
purchase the Property from Seller, subject to and in accordance with the terms
and conditions of this Agreement.

 

2.2       Closing.  The purchase and sale of the Property shall be consummated
contemporaneously with the execution of this Agreement.

 

2.3       Purchase Price.  The purchase price to be paid by Purchaser to Seller
for the Property shall be the Purchase Price.

 

2.4       IRS Real Estate Sales Reporting.  Seller shall act as “the person
responsible for closing” the transaction which is the subject of this Agreement
pursuant to Section 6045(e) of the Internal Revenue Code and shall prepare and
file all informational returns, including IRS Form 1099-S, and shall otherwise
comply with the provisions of Section 6045(e) of the Internal Revenue Code.

 

- 2 -

--------------------------------------------------------------------------------


 

ARTICLE 3
CLOSING OBLIGATIONS

 

3.1       Seller’s Closing Obligations.  On the Effective Date, Seller shall
deliver to Purchaser:

 

(i)      A good and sufficient deed with covenants against grantor’s acts, or
its local equivalent, in proper statutory form for recording, duly executed and
acknowledged by Seller, conveying good and marketable fee simple title to the
Real Property, free from all liens and encumbrances other than the Permitted
Encumbrances;

 

(ii)     A certificate of non-foreign status, pursuant to Section 1445 of the
Internal Revenue Code, substantially in the form of Exhibit B, duly executed by
TravelCenters of America LLC;

 

(iii)    An executed counterpart amendment of the Amended and Restated TA Lease
as contemplated by the Transaction Agreement; and

 

(iv)    Such other conveyance documents, certificates, deeds, affidavits and
other instruments as Purchaser, Seller or the Title Company may reasonably
require to carry out the transactions contemplated by this Agreement and as are
customary in like transactions in the area in which the Real Property is
located.

 

3.2       Assignment and Assumption of Intangible Property and Indemnity. 
Seller hereby assigns to Purchaser all of Seller’s right, title and interest in
and to the Intangible Property to the extent first arising from and after the
Effective Date.  Purchaser hereby assumes all of Seller’s obligations with
respect to the Intangible Property to the extent first arising from and after
the Effective Date.  Purchaser hereby agrees to perform all of Seller’s
obligations with respect to the Intangible Property to the extent first arising
from and after the Effective Date.  In each case, subject to any lease or other
agreement between Seller and Purchaser that may otherwise allocate
responsibilities, Purchaser shall indemnify, defend and hold harmless Seller
from and against any and all losses, costs, damages, demands, expenses, fees,
fines, including reasonable attorneys’ fees (“Losses”) arising from the
Intangible Property to the extent first arising from and after the Effective
Date and Seller shall indemnify, defend and hold harmless Purchaser from and
against any and all Losses arising from the Intangible Property to the extent
first arising prior to the Effective Date.

 

3.3       Purchaser’s Closing Obligation.  On the Effective Date, Purchaser
shall pay the Purchase Price to Seller by wire transfer of immediately available
funds as instructed by Seller and shall deliver an executed counterpart
amendment of the Amended and Restated TA Lease as contemplated by the
Transaction Agreement.

 

ARTICLE 4
PRORATIONS

 

4.1       Proration Items.  Inasmuch as Seller will be leasing the Property from
Purchaser on and after the Effective Date, all customary and usual prorations,
including for ad valorem real estate taxes, personal property taxes, assessments
or special assessments, water, gas, electric or

 

- 3 -

--------------------------------------------------------------------------------


 

other utilities,  shall be made for the account of Seller as seller under this
Agreement or as the tenant under the lease being entered into by Seller and
Purchaser.

 

4.2       Survival.  The obligations of the parties under this Article 4 shall
survive the Closing.

 

ARTICLE 5
MISCELLANEOUS

 

5.1       Like-Kind Exchange.  Seller may elect to effectuate the transaction
contemplated by this Agreement as part of a forward like-kind exchange in
accordance with Section 1031 of the Internal Revenue Code.  In furtherance of
the foregoing and notwithstanding anything contained in this Agreement to the
contrary, Seller may assign its rights under this Agreement to a “qualified
intermediary” in order to facilitate a forward like kind exchange under
Section 1031 of the Internal Revenue Code, and Purchaser agrees to execute an
instrument acknowledging and consenting to the same; provided, however, such
assignment shall not relieve Seller of any of its obligations hereunder.

 

5.2       Governing Law.  This Agreement shall be interpreted, construed,
applied and enforced in accordance with the laws of The Commonwealth of
Massachusetts.

 

5.3       Severability.  If any provision of this Agreement shall be held or
deemed to be, or shall in fact be, invalid, inoperative or unenforceable as
applied to any particular case in any jurisdiction or jurisdictions, or in all
jurisdictions or in all cases, because of the conflict of any provision with any
constitution or statute or rule of public policy or for any other reason, such
circumstance shall not have the effect of rendering the provision or provisions
in question invalid, inoperative or unenforceable in any other jurisdiction or
in any other case or circumstance or of rendering any other provision or
provisions herein contained invalid, inoperative or unenforceable to the extent
that such other provisions are not themselves actually in conflict with such
constitution, statute or rule of public policy, but this Agreement shall be
reformed and construed in any such jurisdiction or case as if such invalid,
inoperative or unenforceable provision had never been contained herein and such
provision reformed so that it would be valid, operative and enforceable to the
maximum extent permitted in such jurisdiction or in such case.

 

5.4       No Third Party Beneficiaries.  This Agreement shall be binding upon
and shall inure to the benefit of the parties hereto and their respective legal
representatives, successors and permitted assigns.  This Agreement is not
intended and shall not be construed to create any rights in or to be enforceable
in any part by any other persons.

 

5.5       Entire Agreement.  This Agreement and the Transaction Agreement
constitute the entire agreement of the parties hereto with respect to the
subject matter hereof and shall supersede and take the place of any other
instruments purporting to be an agreement of the parties hereto relating to the
subject matter hereof.

 

5.6       Merger.  Except with respect to the any obligation expressly stated to
survive the Closing, none of the terms or provisions of this Agreement shall
survive the Closing, and the payment of the Purchase Price and delivery of the
deed and other closing documents at the

 

- 4 -

--------------------------------------------------------------------------------


 

Closing shall effect a merger, and be deemed the full performance and discharge
of every obligation on the part of Seller and/or Purchaser to be performed
hereunder.

 

5.7       Counterparts.  This Agreement may be executed in one (1) or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  Any such counterparts or
signatures may be delivered by facsimile or e-mail (in .pdf format), and any
counterparts or signatures so delivered shall be deemed an original counterpart
or signature for all purposes related to this Agreement.

 

5.8       Section and Other Headings.  The headings contained in this Agreement
are for reference purposes only and shall not in any way affect the meaning or
interpretation of this Agreement.

 

5.9       Time of Essence.  Time shall be of the essence with respect to the
performance of each and every covenant and obligation, and the giving of all
notices, under this Agreement.

 

5.10     STATEMENT OF LIMITED LIABILITY.  THE DECLARATION OF TRUST ESTABLISHING
PURCHASER, DATED NOVEMBER 29, 2006, AS AMENDED AND SUPPLEMENTED, AS FILED WITH
THE STATE DEPARTMENT OF ASSESSMENTS AND TAXATION OF MARYLAND, PROVIDES THAT NO
TRUSTEE, OFFICER, SHAREHOLDER, EMPLOYEE OR AGENT OF PURCHASER SHALL BE HELD TO
ANY PERSONAL LIABILITY, JOINTLY OR SEVERALLY, FOR ANY OBLIGATION OF, OR CLAIM
AGAINST, PURCHASER.  ALL PERSONS DEALING WITH PURCHASER IN ANY WAY SHALL LOOK
ONLY TO THE ASSETS OF PURCHASER FOR THE PAYMENT OF ANY SUM OR THE PERFORMANCE OF
ANY OBLIGATION.

 

5.11     Survival.  The provisions of this Article 5 shall survive the Closing.

 

 

 

 

[Remainder of page intentionally left blank; signature page follows.]

 

- 5 -

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Purchaser and Seller have caused this Agreement to be
executed as a sealed instrument as of the date first above written.

 

 

PURCHASER:

 

 

 

HPT TA PROPERTIES TRUST,

 

a Maryland real estate investment trust

 

 

 

 

 

By:

/s/ John G. Murray

 

 

 

John G. Murray

 

 

President

 

 

 

 

SELLER:

 

 

 

TA OPERATING LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

/s/ Mark R. Young

 

 

 

Mark R. Young

 

 

Executive Vice President

 

 

[Signature Page to Sales Agreement – Ashland, VA]

 

--------------------------------------------------------------------------------


 

GRAPHIC [g143571ko05i001.gif]

Exhibit A Legal Description PARCEL 1: ALL that certain tract, piece or parcel of
land, with the improvements thereon and appurtenances thereunto belonging, lying
and being in Ashland District Hanover County, Virginia, containing 13.355 acres:
as shown on “Plat of Property Situated on the Northern Line of Route No. 54 and
West of Route No. 95, Hanover County, Virginia,” dated March 1, 1965, made by
Chas, H. Fleet and Associates, Certified Surveyors, and being more particularly
described as follows: BEGINNING, at a stone in the north line of State Route No.
54 at the point where the east line of the property of Humble Oil and Refining
Company intersects said north line of State Route No. 54: thence extending N. 6
degrees 15’ W. 150 feet to a rod: thence S. 77 degrees 41’ 54” W. 200 feet to a
rod: thence S. 6 degrees 15’ E. 150 feet to a rod in the said north line of
State Route No. 54: thence along the said north line of State Route No. 54 S. 77
degrees 41’ 54” W. 30.59 feet to a stone and from said stone continuing,
westwardly 69.41 feet to a rod: thence back from the north line of State Route
No. 54 N. 6 degrees 15’ W. 148.66 feet to a rod: thence N. 8 degrees 26’ 43” E.
471.50 feet to a rod: thence N. 77 degrees 41’ 54” E. 100.15 feet to a rod:
thence N. 8 degrees 26’. 43” E. 347.70 feet to a rod: thence S. 85 degrees 32’
E. 646.09 feet to a rod: thence S. 4 degrees 12’ 48” W. 613.82 feet to a stone:
thence S. 54 degrees 25’ 34” W. 68.45 feet to a stone: thence S. 35 degrees 20’
W. 66.62 feet to a stone: thence S. 75 degrees 52’ 10” W. 299.89 feet to a
stone: thence S. 71 degrees 55’ 30” W. 100.69 feet to a stone: thence S. 13
degrees 36’ W. 45.35 feet to the point and place of beginning. LESS AND EXCEPT:
A 100 foot by 150 foot parcel of land located fronting on Route No. 54 between
the American Oil Station and the Humble Oil Station, said parcel having been
conveyed to Truckstops Corporation of America from E. Philip Saunders and Carole
Saunders, his wife, by Deed dated August 31, 1983, and recorded in Hanover
County, Virginia, in Deed Book 539, Page 135, and re-recorded on December 15,
1983, in Deed Book 542, Page 312. LESS AND EXCEPT: That parcel of land conveyed
to the Commonwealth of Virginia, for land for Route 54, by Deed dated October
24, 1966, and recorded March 10, 1967, in the aforesaid Clerk’s Office, in Deed
Book 264, Page 185. PARCEL 2: ALL that piece or parcel of land containing 6.00
acres, lying and being in Ashland District. Hanover County, Virginia, as shown
on a plat of subdivision entitled “Interstate Commercial Park Subdivision.
Section L” dated January 25, 1982, prepared by Johnson & Anderson of Virginia,
Inc., a copy of which is recorded in the Clerk’s Office, Circuit Court, Hanover
County, Virginia, in Plat Book 5, Page 135, reference to which is hereby made
for a more particular description of the property herein conveyed. PARCEL 3: ALL
that certain piece or parcel of land on the northern line of Route No. 54,
containing 0.34 acre, according to a survey plat dated January 13, 1983, and
revised March 1, 1983, prepared by Chas, H. Fleet & Associates, Engineer &
Surveyors, located in the Ashland District, Hanover County, Virginia, and more
particularly described as: BEGINNING at a rod on the northern line of Route No.
54, approximate 0.24 mile west of Interstate Route No. 95, where the western
property line of Exxon Corporation intersects the said northern line of Route
No. 54: thence (1) along the said northern line of Route No. 54, in a westerly
direction S. 77 degrees - 41’ 54” W. 30.59 feet to a stone monument: thence (2)
continuing along the said northern line of Route No. 54 in a westwardly
direction, which is a curved line to the right having a radius of 1,803.86 feet
and a length of 69.41 feet to an iron rod’ thence (3) in a northwardly direction
N. 6 degrees - 15’ W. 148.66 feet to an iron rod: thence (4) continuing in a
northwardly direction N. 8 degrees - 26’ - 43’ E.

 


GRAPHIC [g143571ko05i002.gif]

1.34 feet to an iron rod; thence (5) in an eastwardly direction N. 78 degrees
25’ 13” E. 99.66 feet to an iron rod; thence (6) in a southwardly direction S. 6
degrees 15’ E. 150.00 feet to an iron rod on the northern line of Route No. 54,
the point of beginning. ALL of the above described land being the same as
follows: BEGINNING at a stone in the North line of State Route No. 54 at the
point where the East line of the property of Exxon Company intersects said North
line of State Route No. 54; thence extending N. 6 degrees 15’00” W. a distance
of 150.00 feet to a nail: thence S. 77 degrees 41’ 54” W. a distance of 200.00
feet to a rod; thence S. 6 degrees 15’ 00” E. a distance of 150.00 feet to a rod
in said North line of State Route No. 54; thence along said North line of State
Route No. 54 S. 77 degrees 41’ 54” W. a distance of 30.59 feet to a stone;
thence along a curve to the right. having a radius of 1.803.86 feet and a length
of 69.41 feet to a rod; thence leaving State Route No. 54 N. 6 degrees 15’ 00”
W. a distance of 148.66 feet to a rod; thence N. 8 degrees 26’ 43” E a distance
of 471.50 feet to a rod, thence N. 77 degrees 41’ 54” E. a distance of 100.15
feet to a spike: thence N. 8 degrees 26’ 43” E. a distance of 347.70 feet to a
rod; thence N. 85 degrees 32’ 00” W. a distance of 30.37 feet to a rod; thence
N. 00 degrees 05’ 09” W. a distance of 379.60 feet to a rod; thence 8.85 degrees
32’ 06” E. 704.92 feet; thence S. 04 degrees 12’ 48” W. a distance or 992.23
feet to a rod; thence S. 54 degrees 25’ 34” W. a distance of 88.45 feet to a
rod: thence S. 35 degrees 20’ 00” W. a distance of 66.62 feet to a lead hub;
thence S. 81 degrees 31’44” W. a distance of 378.83 feet to a nail; thence S. 13
degrees 36’ 00” W. a distance of 95.38 feet to the point of beginning and
containing 19.178 acres. BEING the same property conveyed to HPT TA Properties
Trust. a Maryland real estate investment trust, by Special Warranty Deed from TA
Operating LLC. a Delaware limited liability company (formerly TA Operating
Corporation), dated January 31, 2007, and recorded February 22, 2007, in the
Clerk’s Office, Circuit Court, Hanover County. Virginia. in Deed Book 2844, Page
241.  Purported Address: 100 North Carter Road, Ashland, VA 23005

 


 

EXHIBIT B

 

Form of FIRPTA Certificate

 

(See attached)

 

--------------------------------------------------------------------------------


 

FIRPTA CERTIFICATE

 

Section 1445 of the Internal Revenue Code of 1986, as amended, provides that a
transferee of a U.S. real property interest must withhold tax if the transferor
is a foreign person. For U.S. federal income tax purposes (including
Section 1445), the owner of a disregarded entity (which has legal title to a
U.S. real property interest under local law) will be the transferor of the
property and not the disregarded entity. To inform the transferee that
withholding of tax is not required upon the disposition of a U.S. real property
interest by TravelCenters of America LLC, a Delaware limited liability company 
(“Transferor”), pursuant to the Development Property Agreement, dated as of [·],
2015, between TA Operating LLC and [HPT entity], Transferor hereby certifies to
[transferee entity] (“Transferee”) the following:

 

Transferor is not a foreign corporation, foreign partnership, foreign trust, or
foreign estate (as those terms are defined in the Internal Revenue Code and
income tax regulations thereunder);

 

Transferor is not a disregarded entity as defined in Treasury Regulation
Section 1.1445-2(b)(2)(iii);

 

TA Operating LLC, which has legal title to one or more transferred U.S. real
property interests under local law, is disregarded as an entity separate from
Transferor for U.S. federal income tax purposes;

 

Transferor’s U.S. employer identification number is 20-5701514; and

 

Transferor’s office address is 24601 Center Ridge Road, Westlake, OH 44145.

 

The undersigned and Transferor understand that this certificate may be disclosed
to the Internal Revenue Service by Transferee and any transferee and that any
false statement contained herein could be punished by fine, imprisonment, or
both.

 

[Remainder of page intentionally left blank; signature page follows.]

 

--------------------------------------------------------------------------------


 

Under penalties of perjury I declare that I have examined this certification and
to the best of my knowledge and belief it is true, correct, and complete, and I
further declare that I have the authority to sign this document on behalf of
Transferor.

 

 

TravelCenters of America LLC

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

Date:  [·], 2015

 

--------------------------------------------------------------------------------